Exhibit 10.27.9

LOGO [g55151g06i94.jpg]

PARIS RE

39, rue du Colisée

75008 Paris

A 1’attention de Mme Florence ANGLADE

Paris La Défense, le 17 novembre 2009

ANNULE ET REMPLACE COURRIER DU 12 NOVEMBRE 2009

Objet:    Extension d’un an de la durée de la Facility Letter de 150 MUSD
consentie le 21 janvier 2009.

Madame,

Nous avons le plaisir de vous confirmer notre accord suite à votre demande datée
du 12/08/2009 pour proroger de 12 mois à compter du 21/01/2010 la durée de la
Facility Letter mentionnée en objet.

Sauf indication contraire, les termes définis dans la Facility Letter ont la
même definition que ceux employés dans la présente lettre.

La date d’échéance finale de la Facility Letter (« Extended Final Maturity Date
») est désormais fixée au 21/01/2011.

Nous vous prions d’agréer, Madame, l’expression de nos sentiments distingués

 

Anne PAGOT     Anne CHATELET Corporate Banker     Branch Manager /s/ Anne Pagot
    /s/ Anne Chatelet

Siége social: 9, quai du Président Paul Doumer - 92920 Paris La Défense Cedex

Téléphone: 33 1 41 89 00 00 - Télex: INSU X 699600F - Adr. Swift BSUIFRPP. -
www.calyon.com

DENOMINATION SOCIALE: CALYON - SOCIETE ANONYME AU CAPITAL DE EUR 6.055.504.839 -
SIREN 304 187 701 RCS NANTERRE - CCP PARIS 669-03 83



--------------------------------------------------------------------------------

Exhibit 10.27.10

LOGO [g55151g06i94.jpg]

PARIS RE

39, rue du Colisée

75008 Paris

Attn: Ms. Florence Anglade

Paris La Défense, November 17, 2009

THIS LETTER CANCELS AND SUPERSEDES THE LETTER DATED NOVEMBER 12, 2009

Re: One-year extension of the term of the Facility Letter for USD 150 million
granted on January 21, 2009.

Dear Ms. Anglade:

We are pleased to confirm our consent to your request dated August 12, 2009 to
extend the term of the above-referenced Facility Letter for 12 months beginning
January 21, 2010.

Unless otherwise stated, the terms defined in the Facility Letter have the same
definitions as those in this letter.

The final maturity date of the Facility Letter (“Extended Final Maturity Date”)
is now set for January 21, 2011.

Yours truly,

 

 

Anne PAGOT     Anne CHATELET Corporate Banker     Branch Manager /s/ Anne Pagot
    /s/ Anne Chatelet

Registered office: 9, quai du Président Paul Doumer – 92920 Paris La Défense
Cedex

Tel.: +33 1 41 89 00 00 – Telex: INSU X 699600F – Swift address BSUIFRPP. –
www.calyon.com

NAME OF CORPORATION: CALYON – FRENCH SOCIÉTÉ ANONYME WITH CAPITAL OF EUR
6,055,504,839 –

SIREN 304 187 701

NANTERRE COMMERCIAL REGISTRATION NUMBER (RCS) – CCP PARIS 669-03 83



--------------------------------------------------------------------------------

PARIS RE

39 Rue du Colisée

75008 Paris

France

Paris la Défense, January 21, 2009

Dear Sirs,

USD 150 million Committed Standby Letter of Credit Facility

We, CALYON (the “Bank”) are pleased to advise PARIS RE (the “Applicant”) of the
Bank’s agreement to place at the disposal of the Applicant the following
Committed Standby Letter of Credit Facility.

 

1. Facility

The Bank will, under the terms and conditions set out in this letter (the
“Facility Letter”), make available through its New-York Branch to the Applicant,
USD 150 million (ONE HUNDRED AND FIFTY MILLION DOLLARS of the United States of
America) in a form of standby irrevocable letters of credit and for a one
(1) year period from the execution of this Facility Letter.

 

2. Purpose

The Facility will be available for (i) refinancing the existing bilateral
letters of credit facility dated December 28th 2007 (the “Existing Facility”)
between the Applicant and the Bank which is in existence on the signing date of
this Facility Letter and for (ii) general corporate purposes of the Applicant.
The Applicant acknowledges and agrees that the Bank shall not be obliged to
concern itself with the application of amounts raised under this Facility
Letter.

By the signing of this Facility Letter and as an exception to Article 3 of the
Existing Facility, the Applicant and the Bank terminate the Existing Facility.
Being understood that this termination does not affect the Applicant’s
reimbursement obligations as stated in the Article 3 of the Existing Facility.

For avoidance of doubt:

(i) the commitment amount of this Facility Letter (the “Commitment Amount”)
corresponds to USD 150 million (ONE HUNDRED AND FIFTY MILLION DOLLARS of the
United States of America);

(ii) the non utilised amount (the “Unused Commitment Amount”) corresponds to the
difference between the Commitment Amount and the letters of credit issued and
outstanding (“Total Amount of outstanding Letters of Credit”).

 

3. Availability

 

(a) The Facility shall be available for the issuance in favour of beneficiaries
(each a “Beneficiary”) by order and for the account of the Applicant of standby
letters of credit (each a “Letter of Credit”) which will be either denominated
(i) in US Dollars in favour of US beneficiaries, substantially in the form
attached hereto as Exhibit B, or (ii) subject to the conditions set forth in
Clause 3 (d) below, in US Dollars, Euros or Sterling pounds, substantially in
the form attached hereto as Exhibit C. Letters of Credit may be issued during
the period from and including the date hereof to, but excluding the Final
Maturity Date.

 

3



--------------------------------------------------------------------------------

Date.

 

(b) Each Letter of Credit will have a twelve months duration from its issuing
date. Subject to Extension Request as mentioned in Clause 11 (b) “Extension
Option” of this Facility Letter, each Letter of Credit may be automatically
extended for a new period of up to twelve months from the Letter of Credit
initial expiry date (together, the initial expiry date of a Letter of Credit and
an anniversary date thereof being called the “Expiry Date”) (i) unless at least
sixty (60) days prior to any Expiry Date the Bank has notified the Applicant in
writing that the Letter of Credit will not be renewed for any such additional
period and (ii) unless at least sixty (60) days prior to any Expiry Date the
Applicant notify the Bank in writing that the Applicant do not wish the Letter
of Credit to be renewed for any such additional period. In the case (i) and
(ii) a notice of cancellation will be sent to the Beneficiary at least sixty
(60) days (or ninety (90) days with the prior written consent of the Bank) prior
to the Expiry Date of the Letter of Credit.

 

(c) Subject to satisfaction of all the conditions precedent hereinafter set
forth to request the issuance of a Letter of Credit (or any amendment of an
outstanding Letter of Credit), the Applicant shall send to the Bank a written
request with reference to this Facility Letter and Repayment Agreement
specifying the effective date of issuance, the amount, the currency, the
Beneficiary and the Expiry Date. The Bank shall receive at its counters in Paris
(France) such written request at least five (5) Business Days (a “Business Day”
means a day on which banks are simultaneously open for business in Paris
(France) and New York (USA)) before the effective date of issuance of or of
amendment to, as the case may be, the requested Letter of Credit. The Bank shall
verify that the request has been issued in accordance with the Applicant’s
Authorised Signatory List as amended from time to time, a copy of which is
attached as Exhibit D to this Facility Letter, in accordance with Clause 5
(Conditions Precedent) hereinafter.

 

(d) Letters of Credit issued in accordance with Clause 3 (a) (ii), which may be
denominated in US Dollars, Euros or Sterling pounds, may be issued in favour of
Beneficiaries other than US Beneficiaries and may be subject to and governed by
the laws of another state than the State of New York or the laws of another
country than the United States of America. Letters of Credit subject to and
governed by the laws of another state than the State of New York or the laws of
France, England or Germany will be issued by the Bank upon written request by
the Applicant. Letters of Credit subject to and governed by the laws of another
country than the laws of the United States of America, France, England or
Germany may be issued subject to the Bank’s prior written consent, which consent
shall not be withheld or delayed unreasonably.

 

4. Letter of Credit Fees

 

(a) Non-utilisation Fee

The Applicant shall pay to the Bank, in arrears, a quarterly commitment fee per
annum on a daily Unused Commitment Amount from and including the date of
execution of this Facility Letter to and including the date of termination of
the Facility Letter which, in consideration of and pursuant to Section 7 -
Security - of the Facility Letter will be of:

 

Rating S&P of the

Applicant

  

Non utilisation Fee

AAA

   non utilisation fee: 4 bp

AA+/AA

   non utilisation fee: 5 bp

AA-/A+

   non utilisation fee: 7 bp

A/A-

   non utilisation fee: 10 bp

BBS+

   non utilisation fee: 20 bp

 

4



--------------------------------------------------------------------------------

(b) Utilisation Fee

The Applicant shall pay to the Bank, in arrears, a quarterly utilisation fee per
annum on the amount of each Letter of Credit outstanding, calculated on the
actual number of days elapsed on the basis of a year of 360 days which, in
consideration of and pursuant to Section 7 - Security - of the Facility Letter
will be of:

 

Rating S&P of the

Applicant

  

Utilisation Fee

AAA

   utilisation fee: 12 bp

AA+/AA

   utilisation fee: 20 bp

AA-/A+

   utilisation fee: 28 bp

A/A-

   utilisation fee: 35 bp

BBB+

   utilisation fee: 50 bp

 

(c) Issuance Fee

For each Letter of Credit issuance request, the Applicant shall pay to the Bank
Eur 500.

 

(d) Drawing Fee

For each Letter of Credit drawing request, the Applicant shall pay to the Bank
Eur 100.

 

(e) Amendment Fee

For each Letter of Credit amendment request, the Applicant shall pay to the Bank
Eur 200.

 

(f) Cancellation Fee

For each Letter of Credit cancellation request, the Applicant shall pay to the
Bank Eur 200.

In each case, VAT (value added tax) shall be added (if applicable) and be
payable by the Applicant.

 

5. Conditions Precedent

The Facility will become available to the Applicant upon receipt by the Bank of
the following documents, at the latest on the signing date, each in form and
substance satisfactory to the Bank:

 

(a) the duplicate of this Facility Letter duly signed by the Applicant’s
authorised officers;

 

(b) a copy of the Applicant’s Authorised Signatory List;

 

(c) the Indemnity Agreement (in the form attached in Exhibit A) duly signed by
the Applicant’s authorised officers;

 

(d) a copy of the Applicant’s Bye-Laws; and

 

(e) an extract from the French Company register (“extrait Kbis”) regarding the
Applicant.

 

6. Representations and Warranties

The Applicant hereby represents and warrants to the Bank as at the date hereof
(and shall be deemed to repeat such representations and warranties on each
occasion that the issuance of or an amendment to a Letter of Credit is
requested) as follows:

 

(a) each of the execution, delivery and performance by the Applicant of this
Facility Letter (including any request of issuance of, or of amendment to the
Letter of Credit) and the Indemnity Agreement has been duly authorised by all
necessary corporate action and does not conflict with or results in a default or
breach under its documents of incorporation, any provision of law or regulation
to which it is subject, or any agreement to which it is a party; and

 

5



--------------------------------------------------------------------------------

(b) this Facility Letter and the Indemnity Agreement constitute valid and
legally binding obligations of the Applicant enforceable by the Bank against the
Applicant in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency or other laws affecting creditor’s rights
generally, or by general principles of equity; and

 

(c) No authorisation, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance of this Facility Letter and the Indemnity
Agreement; and

 

(d) The most recently published audited non-consolidated financial statements of
the Applicant as of the end of and for such fiscal year furnished to the Bank
are complete and give a true and fair view of the financial condition of the
Applicant. Such financial statements were prepared in accordance with generally
accepted accounting principles consistently applied in France; and

 

(e) No Event of Default (as such events or circumstances are defined in article
12 hereunder) or potential Event of Default has occurred and is continuing.

 

7. Security

Prior to the notification by the Applicant to the Bank of a written request in
accordance with section 3. – Availability - of this Facility Letter requesting
the issuance by the Bank of a Letter of Credit, the Applicant, in the view of
securing its payment obligations under this Facility Letter and as a condition
of utilisation of the Facility, irrevocably undertakes to grant to the bank a
first rank pledge over an amount of cash (“nantissement de solde de compte”
attached as Exhibit E) which will represent 30% of the Total Amount of
outstanding Letters of Credit and completed by a first rank pledge over
securities - Govies and Agencies - (“Charge over Custody Accounts” attached as
Exhibit F) of 20% of the Total Amount of outstanding Letters of Credit.

 

8. Reimbursement and Indemnity

The reimbursement and indemnity obligations of the Applicant (the “Indemnity
Agreement”) are stated in the Indemnity Agreement attached as Exhibit A to this
Facility Letter which shall form integral part of this Facility Letter.

 

9. Default Interest

If the Applicant fails to pay any amount hereunder (whether of principal,
interest or otherwise and including sums payable by virtue of the provisions of
this clause), the Bank will be entitled to charge the Applicant default interest
on such amount from the date of such failure up to the date of actual payment,
determined by the Bank to be:

 

(a) 1% (one percent); plus

 

(b) overnight USD LIBOR or in the event LIBOR is not available, other equivalent
overnight borrowing rate.

Such default interest to be payable on the last day of each period so selected.

Any interest on any overdue sums of interest shall be automatically capitalised
if they are due for twelve (12) months and shall bear interest at a rate
determined pursuant to the preceding paragraph.

 

10. Information

The Applicant shall supply to the Bank, as soon as available, its audited
financial statements for each financial year.

 

6



--------------------------------------------------------------------------------

The Bank may reasonably request further information regarding the financial
condition, business and operations, provided that the Applicant shall have the
right upon justification, to refuse to provide such information.

If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the signing
date of this Facility Letter; or (ii) any change in the status of the Applicant
after the signing date of this Facility Letter obliges the Bank to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Applicant shall
promptly upon the request of the Bank procure the supply of such documentation.

 

11. Duration

 

(a) This Facility Letter is granted on a committed basis for a one (1) year
period. The date which is one (1) year after the signing date of this Facility
Letter will be called the “Final Maturity Date”.

 

(b) Extension option: The Applicant may, no later than 120 days before the Final
Maturity Date, by written notice to the Bank, request an extension of the
Facility Letter from the Final Maturity Date to a further period of one (1) year
(the “Extended Final Maturity Date”). If the Applicant requests an extension of
the Facility Letter, the Bank shall, within 90 days after the receipt of this
request and at is absolute discretion; either,

(i) notify the Applicant of its decision to accept an extension of the Facility
Letter for a further period of one (1) year; or

(ii) decline such request and the Facility Letter will be cancelled at the Final
Maturity Date.

 

(c) Notwithstanding the Final Maturity Date or the Extended Final Maturity Date
(as the case may be), if as a consequence of the automatic extension of any
Letters of Credit, the Expiry Date would be a date later than the Final Maturity
Date or the Extended Final Maturity Date (as the case may be), then the Bank
will notify the Beneficiary (within the notice period specified in the Letter of
Credit) prior to the Expiry Date that the Letter of Credit will not be renewed
in order to avoid the automatic extension of the Expiry Date of the Letter of
Credit.

 

(d) At the Final Maturity Date or at the Extended Final Maturity Date (as the
case may be) or following receipt of notice of termination as stated in this
Facility Letter:

 

  (i) any outstanding Letters of Credit will be cancelled on their respective
Expiry Date, provided notice to cancel has been given to the beneficiary of the
Letter of Credit and to the Applicant within the notice period specified in the
Letter of Credit;

 

  (ii) from (and including) the Final Maturity Date or the Extended Final
Maturity Date (as the case may be) of the Facility Letter, the Applicant shall
not request the Bank to, and the Bank shall not, issue any new Letter of Credit
or amend any outstanding Letter of Credit;

 

  (iii) the terms and conditions of this Facility Letter and of the Indemnity
Agreement shall survive until any Letter of Credit is outstanding and until full
repayment of any amount which is due or may become due under this Facility
Letter and the Indemnity Agreement.

 

(e) Voluntary cancellation. The Applicant may without indemnity or penalty
cancel the whole or any part (if a part in a minimum amount of USD 10,000,000)
of the Unused Commitment Amount by giving to the Bank a written notice stating
the amount and the date, fifteen (15) Business Days prior to the effective date
requested for the voluntary cancellation.

Any amount so cancelled may not be reinstated unless otherwise decided by the
Parties.

 

12. Events of Default

If any one of the following events occurs,

 

  (i) failure by the Applicant to pay any sum due under this Facility Letter or
under the Indemnity Agreement, within ten (10) Business Days after having
received notice of such non payment from the Bank and/or

 

7



--------------------------------------------------------------------------------

  (ii) the Applicant has commenced proceedings, including without limitation
mandat ad hoc or conciliation with a view to resolving financial difficulties
under articles L611-1 to L611-15 of the French Code de Commerce, or made any
formal declaration of bankruptcy, declaration of cessation of payments
(déclaration de cessation des paiements) or any formal statement to the effect
that it is insolvent or likely to become insolvent; or a judgement for
sauvegarde, redressement judiciaire, cession totale de I’entreprise or
liquidation judiciaire is entered in relation to client under articles L620-1 to
L670-8 of the French Code de Commerce (or any analogous procedure) or a case,
proceeding or other action shall be commenced under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it or its debts; or

 

  (iii) any representations and warranties herein shall prove to have been
incorrect in any respect when made or deemed to be made; provided that if such
breach of representation and warranty may be cured, the Applicant shall have
failed to cure such breach within thirty (30) days after written notice
requiring such breach to be remedied has been given to the Applicant by the
Bank; or

 

  (iv) The Applicant shall fail to pay any financial indebtedness (excluding
debt evidenced by this Facility Letter) for an amount in excess of EUR
150 million when due and such failure shall continue for a period of at least 30
days after the applicable grace period, if any, specified in the agreement or
instrument relating to such debt; or

 

  (v) Ownership: if PARIS RE Holdings Limited ceases to own directly or
indirectly more than 51% of the share capital and/or voting rights in the
Applicant, and after the Bank giving a 90 days prior notice to the Applicant, or

 

  (vi) Unlawfulness: if it becomes unlawful for the Applicant to perform its
obligations under the Facility; or

 

  (vii) Security Interests: any Security Interest created in accordance with
section 7 of the Facility is not or ceases to be in full force and effect, or
the Applicant does not fully comply with any provisions contained in a Security
Document it entered into in accordance with section 7 of the Facility Agreement
to which it is a party.

If an event of default occurs and is continuing, the Bank may by notice to the
Applicant:

 

  (a) cancel its commitment hereunder to issue or amend Letters of Credit;
and/or

 

  (b) notify each of the Beneficiaries immediately that the Letter of Credit
will not be renewed in order to avoid the automatic extension of the Expiry Date
thereof;

 

  (c) declare that all Letters of Credit then in effect, are deemed payable on
Beneficiary’s demand;

 

  (d) in case 12 (vii) request in order to secure the payment of each
outstanding Letters of Credit a pledge of such amount of cash or securities
acceptable to the Bank. The Applicant undertakes to execute and deliver to the
Bank all documentation (in form and substance satisfactory to the Bank) and do
all things necessary to perfect the charge over the pledged assets.

If an event of default occurs and is continuing within a sixty (60) days delay
prior to the Expiry Date, preventing the Bank from proceeding with the
Notification to the Beneficiaries in accordance with paragraph (b) thereof and
pursuant to the terms of the Letter of Credit as set forth in Appendix B (“Form
of Stand By Letter of Credit”), the Applicant irrevocably and definitely
undertakes to hold harmless and to indemnify at first demand the Bank of any and
all consequences of the automatic extension of the Expiry Date thereof.

 

13. Costs, Expenses and Taxes

The Applicant agrees to pay upon presentation of the relevant written
justification all reasonable costs and expenses of the Bank, including
reasonable fees and expenses of counsel, in connection with the enforcement
against it of this Facility Letter and of the Indemnity Agreement and the
protection of the Bank’s rights hereunder, including any bankruptcy, insolvency
and other enforcement proceedings with respect of the Applicant. In addition,
the Applicant shall pay within a reasonable time, upon presentation of the
relevant written justification, any and all stamps and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filling and recording of this Facility Letter, the Indemnity Agreement and the
Letters of Credit, and agrees to save the Bank harmless from and against such
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

8



--------------------------------------------------------------------------------

14. Assignment

This Facility Letter and the Indemnity Agreement shall inure to the benefit of,
and shall be enforceable by the Bank and its respective successors and assigns.
The Applicant may not assign its rights or benefits under this Facility Letter
without the prior written consent of the Bank, which consent shall not be
withheld or delayed unreasonably. The Bank may assign any of its rights under
this Facility Letter and the Indemnity Agreement to any branch or banking
licensed affiliate of the Bank, provided such bank or branch is (i) authorized
under US laws and regulations to issue letters of credit and (ii) included in
the NAIC list of approved Banks. If the Bank wishes to assign its rights or
benefits under this Facility Letter and the Indemnity Agreement to a third
party, the consent of the Applicant will be required. Such consent shall not be
withheld or delayed unreasonably.

 

15. Governing Law and Jurisdiction

This Facility Letter shall be governed by, and construed in accordance with
French law. By execution and delivery of this Facility Letter and the Indemnity
Agreement, the Bank and the Applicant hereby irrevocable submit to and accept
unconditionally the non-exclusive jurisdiction of the courts of Paris (France).

It is acknowledged and agreed that:

 

  (a) Except as stated in Clause 15 (b), Letters of Credit are subject to and
governed by the 2007 Revision of the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce (Publication
No. 600) (the “UCP”) and to the extent not inconsistent therewith, the laws of
the State of New York. In the event of any conflict between the UCP and the laws
of the State of New York, the UCP will prevail. Any dispute arising out of these
Letters of Credit or their performance shall be brought before the US federal
courts of the Southern District of New York (with the waiver of jury trial). The
submission to the jurisdiction referred to above shall not limit the Bank’s
right to take proceedings against the Beneficiary in courts of any other
competent jurisdiction.

 

  (b) By exception to Clause 15 (a), Letters of Credit may be issued in
accordance with the procedure set forth in Clause 3 (d), which will be subject
to and governed by the laws of another state than the State of New York or
another country than the United States of America. These Letters of Credit will
be subject to and governed by the UCP and the laws of their respective
jurisdiction and in the event of any conflict between the UCP and the laws of
the jurisdiction, the UCP will prevail. Any dispute arising out of these Letters
of Credit or their performance shall be brought before the competent courts of
their respective jurisdiction (with the waiver of jury trial, if applicable).
The submission to the jurisdiction shall not limit the Bank’s right to take
proceedings against the Beneficiary in courts of any other competent
jurisdiction.

 

9



--------------------------------------------------------------------------------

Each party hereby elects domicile at the following address:

 

For the Applicant:

  

39, rue du Colisée

75008 PARIS

For the Bank:

  

9, quai du Président Paul Doumer

92920 – Paris La Défense Cedex - France

 

For and on behalf of CALYON     Signature:   /s/ B. Bourbonnaud     Signature:  
/s/ Anne Pagot Name:   B. Bourbonnaud     Name:   Anne Pagot

Accepted and Agreed on January 21 2009

For and on behalf of PARIS RE

    Signature:   /s/ Jean-Luc Gourgeon     Name:   Jean-Luc Gourgeon      

 

10